                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        J. L. HOWZE,
                                  11                                                     Case No. 19-cv-02174-RS (PR)
                                                      Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                                                                         ORDER TO SHOW CAUSE WHY
                                  13                                                     PAUPER STATUS IS NOT BARRED
                                        JANE DOE, et al.,
                                  14
                                                      Defendants.
                                  15

                                  16
                                  17          Plaintiff is ordered to show cause on or before October 21, 2019 why 28 U.S.C.
                                  18   § 1915(g) does not bar pauper status for him. If plaintiff fails to show cause or pay the
                                  19   full filing fee of $400.00 by that date, this federal civil rights action will be dismissed.
                                  20          Plaintiff, a state prisoner and frequent litigant in federal court, has filed a pro se
                                  21   civil rights complaint under 42 U.S.C. § 1983 and a motion to proceed in forma pauperis
                                  22   (IFP) under 28 U.S.C. § 1915. Plaintiff may not be entitled to proceed IFP.
                                  23          The Prison Litigation Reform Act of 1995 provides that a prisoner may not bring a
                                  24   civil action or appeal a civil judgment under 28 U.S.C. § 1915 “if the prisoner has, on 3 or
                                  25   more prior occasions, while incarcerated or detained in any facility, brought an action or
                                  26   appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
                                  27   malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is
                                  28   under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
                                   1          Under the law of the circuit, plaintiff must be afforded an opportunity to persuade
                                   2   the court that § 1915(g) does not bar pauper status for him. See Andrews v. King, 398 F.3d
                                   3   1113, 1120 (9th Cir. 2005). Andrews requires that the prisoner be given notice of the
                                   4   potential applicability of § 1915(g), by either the district court or the defendants, but also
                                   5   requires the prisoner to bear the ultimate burden of persuasion that § 1915(g) does not bar
                                   6   pauper status for him. Id. Andrews implicitly allows the court to raise sua sponte the
                                   7   § 1915(g) problem, but requires the court to notify the prisoner of the earlier dismissals it
                                   8   considers to support a § 1915(g) dismissal and allow the prisoner an opportunity to be
                                   9   heard on the matter before dismissing the action. Id. A dismissal under § 1915(g) means
                                  10   that a prisoner cannot proceed with his action as a pauper under § 1915(g), but he still may
                                  11   pursue his claims if he pays the full filing fee at the outset of the action.
                                  12          Here, plaintiff has had at least three prior prisoner actions or appeals dismissed by a
Northern District of California
 United States District Court




                                  13   federal court on the grounds that they are frivolous, malicious, or that they fail to state a
                                  14   claim upon which relief may be granted:
                                  15          (1) Howze v. CDCR, No. 2:14-cv-04067-SVW-RAO (C.D. Cal. Aug. 1, 2018) (suit
                                  16   dismissed for failure to state a claim);
                                  17          (2) Howze v. Mela, No. 2:13-cv-01610-UA-RZ (C.D. Cal. Mar. 19, 2013) (suit
                                  18   dismissed and IFP application denied because the action was frivolous, malicious, or it
                                  19   failed to state a claim for relief; dismissal order noted that this case can constitute a strike
                                  20   under O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008));
                                  21          (3) Howze v. Vela, No. 2:13-cv-04422-UA-RZ (C.D. Cal. Jul. 15, 2013) (suit
                                  22   dismissed and IFP application denied because the action was frivolous, malicious, or it
                                  23   failed to state a claim for relief; dismissal order noted that this case can constitute a strike
                                  24   under O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008));
                                  25          (4) Howze v. Vela, No. 13-56197 (9th Cir. 2013) (Ninth Circuit found the appeal
                                  26   frivolous, denied the motion to proceed IFP, and dismissed after plaintiff failed to pay the
                                  27   filing fee. Such dismissals counts as strikes. Richey v. Dahne, 807 F.3d 1202, 1208 (9th
                                  28                                                                             ORDER TO SHOW CAUSE
                                                                                                                CASE NO. 19-cv-02174-RS
                                                                                       2
                                   1   Cir. 2015)).
                                   2          In light of these dismissals, and because plaintiff does not appear to be under
                                   3   imminent danger of serious physical injury, the Court now orders plaintiff to show cause
                                   4   why IFP should not be denied and this action should not be dismissed pursuant to 28
                                   5   U.S.C. § 1915(g).
                                   6          Plaintiff’s response to this order to show cause is due no later than October 21,
                                   7   2019. The response must clearly be labelled RESPONSE TO ORDER TO SHOW
                                   8   CAUSE. In the alternative to showing cause why this action should not be dismissed,
                                   9   plaintiff may avoid dismissal by paying the full filing fee of $400.00 by the deadline.
                                  10   Failure to file an appropriate response, or pay the full filing fee of $400.00, on or
                                  11   before October 21, 2019, will result in the dismissal of this action without prejudice to
                                  12   plaintiff bringing his claims in a new paid complaint.
Northern District of California
 United States District Court




                                  13          Plaintiff’s motion for the appointment of counsel is DENIED as premature. (Dkt.
                                  14   No. 9.) Plaintiff may refile such a motion with his response to this order to show cause.
                                  15   The Clerk shall terminate Dkt. No. 9.
                                  16          IT IS SO ORDERED.
                                  17   Dated: September ___,
                                                         9 2019
                                                                                         _________________________
                                  18
                                                                                             RICHARD SEEBORG
                                  19                                                       United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                                         ORDER TO SHOW CAUSE
                                                                                                            CASE NO. 19-cv-02174-RS
                                                                                     3
